DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Response to Amendment
	Applicant’s amendments to the claims, filed 9/12/2022, are accepted and appreciated by the examiner.
Response to Arguments
	Applicant’s arguments filed 9/12/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 7 and 17 recite
	The system of claim 5, further comprising a control board that performs tests of the battery capacity, the operation of the LED lighting fixtures, the operation of the transfer switch; and the operation of the battery charger; the control board communicating data related to the tests to software located at a remote location.	However the usage of commas and semicolon is confusing and it is not clear what the metes and bounds of the tests are.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beghelli (US 4,945,280) in view of Conley (US 2002/00800237 A1) and Recker (US 2012/0080944 A1).
	With respect to Claim 5 Beghelli teaches	An emergency lighting system comprising (See Abstract): 	a plurality of lighting fixtures which are normally powered by line power in normal operation at a normal power level (See Fig 2 and 3 Component 21); 	at least one of the lighting fixtures having an emergency lighting control module (See Fig 1); 	a central battery system having at least one battery that provides direct current backup power to each lighting fixture that has the emergency lighting control module (See Fig 3 and Col 3 lines 62-Col 4 lines 3); 	each battery of the central battery system being located remote from the lighting fixtures (See Fig 3 Component 30); 	a battery charger connected to the line power; the battery charger maintaining the battery in a charged condition when the line power is on (See Fig 3 and Col 2 lines 51-57); 	a transfer switch (See Col 2 lines 43-64); and 	However Beghelli is silent to the language of	LED	switch configured to electrically connect the at least one battery of the central battery system to each LED lighting fixture that has the emergency lighting control module when the line power is off	the emergency lighting control module powering the LED lighting fixture at an emergency power level different than the normal power level for emergency operation.	Nevertheless Conley teaches	switch configured to electrically connect the at least one battery of the central battery system to each LED lighting fixture that has the emergency lighting control module when the line power is off (See Para[0004],[0045])	However Conley is silent to the language of	LED	the emergency lighting control module powering the LED lighting fixture at an emergency power level different than the normal power level for emergency operation	Nevertheless Recker teaches	LED (See Para[0023])	the emergency lighting control module powering the LED lighting fixture at an emergency power level different than the normal power level for emergency operation (See Para[0306])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli and use a switch when the line power is off such as that of Conley.	One of ordinary skill would have been motivated to modify Beghelli because using a switch in that way would make sure power is continuously supplied so that the light fixtures can be on.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli and use LED and have a different power level such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because using a LED would improve cost and environmental impact and having a different power level would allow for longer run time for the lights.
	With respect to Claim 6 Beghelli is silent to the language of	The system of claim 5, 	wherein an IP address is provided for each of the LED lighting fixtures.	Nevertheless Recker teaches	wherein an IP address is provided for each of the LED lighting fixtures.  (See Para[0482]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because and IP address would be required to connect to the internet.		With respect to Claim 7 Beghelli is silent to the language of	The system of claim 5, 	further comprising a control board that performs tests of the battery capacity, the operation of the LED lighting fixtures, the operation of the transfer switch; and the operation of the battery charger; the control board communicating data related to the tests to software located at a remote location.	Nevertheless Recker teaches	further comprising a control board that performs tests of the battery capacity, the operation of the LED lighting fixtures, the operation of the transfer switch;  and 	the operation of the battery charger (See Para[0303], [0415], [0418] );  	the control board communicating data related to the tests to software located at a remote location (See Para[0303]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because tests would make sure everything is working properly.
	With respect to Claim 8 Beghelli is silent to the language of	The system of claim 7, 	wherein the data is accessible through the Internet by an authorized user.	Nevertheless Recker teaches	wherein the data is accessible through the Internet by an authorized user.  (See Para[0482])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli wherein the data is accessible through the Interenet such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli, because having access to the data would allow one to use the data as desired.
	With respect to Claim 11 Beghelli is silent to the language of	
	The system of claim 5, 	wherein each of the emergency LED lighting fixtures has an individual identifier and is in communication with the control board through power line communication; the communication providing at least the operational status of the emergency LED lighting fixture.	Nevertheless Beghelli teaches	wherein each of the emergency LED lighting fixtures has an individual identifier and is in communication with the control board through power line communication (See Para[0294]);  	the communication providing at least the operational status of the emergency LED lighting fixture (See Para[0290]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli and have an identifier such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because an identifier would allow one to identify each fixture and communicate with each individual fixture.	With respect to Claim 12 Beghelli is silent to the language of	The system of claim 5, 	wherein at least one of the plurality of LED lighting fixtures is an exit sign.	Nevertheless Recker teaches	wherein at least one of the plurality of LED lighting fixtures is an exit sign (See Para[0307]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli wherein the fixture is an exit sign such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because an LED exit sign would be able to be seen in the dark in an emergency.	With respect to Claim 13 Beghelli is silent to the language of	The system of claim 5, 	wherein each of a plurality of the LED lighting fixtures includes an emergency lighting control module that allows that LED lighting fixture to be powered by the central battery system when line power is off.	Nevertheless Conley teaches	wherein each of a plurality of the LED lighting fixtures includes an emergency lighting control module that allows that LED lighting fixture to be powered by the central battery system when line power is off. (See Para[0004],[0045])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli wherein each of a plurality of the LED lighting fixtures includes an emergency lighting control module that allows that LED lighting fixture to be powered by the central battery system when line power is off such as that of Conley.	One of ordinary skill would have been motivated to modify Beghelli because using a switch in that way would make sure power is continuously supplied so that the light fixtures can be on.	With respect to Claim 14 Beghelli is silent to the language of	The system of claim 5, 	further comprising a battery temperature sensor which is adapted to disconnect the battery charger.	Nevertheless Recker teaches	further comprising a battery temperature sensor which is adapted to disconnect the battery charger (See Para[0284]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli and have a temperature sensor such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because a temperature sensor would allow one to monitor the temperature to make sure the system is operating properly.	With respect to Claim 15 Beghelli is silent to the language of	The system of claim 5, 	further comprising a temperature sensor which is adapted to start a cooling fan for the central battery system at a specified temperature.	Nevertheless Recker teaches	further comprising a temperature sensor which is adapted to start a cooling fan for the central battery system at a specified temperature (See Para[0422]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli wherein a temperature sensor which is adapted to start a cooling fan for the central battery system at a specified temperature such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because starting a cooling fan would reduce the temperature and improve the environment to operate efficiently.	With respect to Claim 16 Beghelli is silent to the language of	The system of claim 5, 	further comprising a voltage sensor that disconnects batteries from the LED lighting fixtures when the voltage drops to less than 87.5 percent of a set rated voltage.	Nevertheless Recker teaches	further comprising a voltage sensor that disconnects batteries from the LED lighting fixtures (See Para[0682]).	However Recker is silent to the language of	when the voltage drops to less than 87.5 percent of a set rated voltage	Nevertheless it would have been obvious to one having ordinary skill in the art at the time the invention was made to disconnect with the voltage drops to less than 87.5 percent of a set rated voltage because, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli and have a voltage sensor that disconnects batteries from the LED lighting fixtures such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because disconnecting batteries from the LED would allow one to operate the LEDs though different power sources.
	With respect to Claim 17 Beghelli teaches	An emergency lighting system comprising (See Abstract): 	a plurality of lighting fixtures which are normally powered by line power in normal operation at a normal power level (See Fig 2 and 3 Component 21)	at least one of the lighting fixtures having an emergency lighting control module; (See Fig 1)	a central battery system having at least one battery that provides direct current backup power to each lighting fixture that has the emergency lighting control module; (See Fig 3 and Col 3 lines 62-Col 4 lines 3);	each battery of the central battery system being located remote from the lighting fixtures; (See Fig 3 Component 30);	a battery charger connected to the line power; the battery charger maintaining the battery in a charged condition when the line power is on; (See Fig 3 and Col 2 lines 51-57); 	a transfer switch  (See Col 2 lines 43-64); 	However Beghelli is silent to the language of	LED	switch configured to electrically connect the at least one battery of the central battery system to each LED lighting fixture that has the emergency lighting control module when the line power is off;	the emergency lighting control module powering the LED lighting fixture at an emergency power level different than the normal power level for emergency operation to preserve battery power; and 	a control board that performs tests of the battery capacity, the operation of the LED lighting fixtures, the operation of the transfer switch; and the operation of the battery charger; the control board communicating data related to the tests to software located at a remote location through the internet.	Nevertheless Conley teaches	switch configured to electrically connect the at least one battery of the central battery system to each LED lighting fixture that has the emergency lighting control module when the line power is off (See Para[0004],[0045])	However Conley is silent to the language of	LED	the emergency lighting control module powering the LED lighting fixture at an emergency power level different than the normal power level for emergency operation to preserve battery power; and 	a control board that performs tests of the battery capacity, the operation of the LED lighting fixtures, the operation of the transfer switch; and the operation of the battery charger; the control board communicating data related to the tests to software located at a remote location through the internet.	Nevertheless Recker teaches	LED (See Para[0023])	the emergency lighting control module powering the LED lighting fixture at an emergency power level different than the normal power level for emergency operation to preserve battery power; and (See Para[0306])	a control board that performs tests of the battery capacity, the operation of the LED lighting fixtures, the operation of the transfer switch; and the operation of the battery charger (See Para[0303], [0415], [0418] ); the control board communicating data related to the tests to software located at a remote location through the internet (See Para[0303]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli and use a switch when the line power is off such as that of Conley.	One of ordinary skill would have been motivated to modify Beghelli because using a switch in that way would make sure power is continuously supplied so that the light fixtures can be on.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli and use LED and have a different power level and perform tests such as that of Recker.	One of ordinary skill would have been motivated to modify Beghelli because using a LED would improve cost and environmental impact and having a different power level would allow for longer run time for the lights.  Furthermore tests would make sure all the components of the system are properly functioning. 

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beghelli (US 4,945,280) in view of Conley (US 2002/00800237 A1) and Recker (US 2012/0080944 A1)as applied to claim 7 above, and further in view of Imes (US 2011/0046792 A1).

	With respect to Claim 9 Beghelli is silent to the language of	The system of claim 7, 	wherein the data is transferred to the software through the Internet. 	Nevertheless Imes teaches	wherein the data is transferred to the software through the Internet (See Para[0039], [0095]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli wherein the data is transferred to the software through the Internet such as that of Imes.	One of ordinary skill would have been motivated to modify Beghelli because transferring through the internet would be efficient and wide reaching.	With respect to Claim 10 Beghelli is silent to the language of	The system of claim 7, 	wherein the software formats the data for a printable report. 	Nevertheless, Imes teaches	wherein the software formats the data for a printable report (See Para[0193]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beghelli wherein the software formats the data for a printable report such as that of Imes.	One of ordinary skill would have been motivated to modify Beghelli because formatting data would allow one to easily understand the data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863